Citation Nr: 1706185	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  13-18 389A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a healed fracture of the left wrist.  

2.  Entitlement to a compensable rating for a healed fracture of the right thumb.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Taylor, Counsel
INTRODUCTION

The Veteran served on active duty from May 1981 to August 1985.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2014.  

In May 2015, the Board reopened a previously denied claim of service connection for PTSD and granted service connection for PTSD on the merits.  At that time, the Board also remanded the other two rating issues for additional development.  

In July 2015, the RO implemented the Board's grant of service connection for PTSD and assigned a 50 percent rating effective December 29, 2008.  Although the Veteran appeared to disagree with the assigned rating in June 2016, the statements expressing disagreement were not on the standardized VA notice of disagreement (NOD) form, which was enclosed with the notification letter also dated in November 2015.  Ultimately, the rating was increased to 70 percent in a September 2016 rating decision effective June 23, 2016.  The time period to appeal the September 2016 decision has not yet expired; however, the June 2016 statement cannot be considered a NOD with the July 2015 decision because an NOD will not be accepted in any other format, including on a different VA form.  See 38 C.F.R. § 20.201.

In addition, as reflected in the Board's May 2015 remand, the issue of entitlement to service connection for a right index finger disability raised at the Board hearing in June 2014 (prior to the regulatory change regarding standardized forms) was referred to RO.  Although a July 2015 record references the issue, there is no indication that further action has been taken with respect to the issue.  As such, it is again REFERRED to the RO for appropriate action.  See 38 C.F.R. § 19.9(b).  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks increased ratings for his service-connected left wrist and right thumb disabilities.  

In a recent case, the United States Court of Appeals for Veterans Claims (Court) held that a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  That final sentence of § 4.59 directs that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).

Here, upon remand from the Board in May 2015, VA examination was conducted in June 2015 with respect to the left wrist and right thumb.  However, the examination reports/opinions do not include findings with respect to all of the required testing pursuant to § 4.59 and Correia.  Thus, the May 2015 VA examination reports do not entirely conform to the Court's decision in Correia.  As such, a new VA examination is needed.

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete VA treatment records since July 2015.  

2.  After completion of the above, schedule the Veteran for VA examination with respect to the severity of his left wrist and right thumb disabilities by an appropriate medical professional.  The entire claims file must be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain in the left wrist and right thumb joints.  The examiner should also test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing, for left wrist and right thumb joints.  If the examiner is unable to conduct any of the above mentioned testing or concludes that any of the above mentioned testing is not necessary in this case, he or she should clearly explain why this is so for each test that is not performed. 

The extent of any weakened movement, excess fatigability, and incoordination on use of the left wrist and right thumb should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

A rationale for all opinions expressed should be provided.  

3.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).  

